EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 19, “acount” was changed to --account--;
Claim 1, line 49, “pannel” was changed to --panel--; and
Claim 4, line 22, “The” was changed to --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the method of constructing an assembled recyclable working well with a preset detachable door opening as specifically recited.  The closest prior art,  DE 3507730 in view of Weese failed to show or suggest, (1) pre-processing the supporting piles: according to the design results of the rectangular working wells, respectively pre-processing the supporting piles; taking construction requirements of the preset detachable door opening into account, detachable segmented supporting piles are used at the top of the 
As to claim 4, applicant has incorporated the allowable subject matter as suggested in the office action of 10/12/21.  Specifically, the prior art, alone or in combination, fails to show or suggest the assembled rectangular working well with preset detachable door opening comprising wherein the supporting pile includes a detachable section supporting pile (4), a reinforced supporting pile (7) and a standard supporting pile (8), the detachable segmented supporting pile (4) is arranged at the preset detachable door opening (3) and it can be lengthened in the lengthwise direction by the tie bolt (5) and the connecting steel plate (6), the reinforced support pile (7) is placed opposite the preset detachable door opening ( 3); the cross-sectional area of the reinforced supporting piles (7) 1s larger than that of the detachable sectioned supporting pile (4) and that of the standard supporting pile (8); the rest parts of the door opening are provided with the standard support pile (8).   The closest prior art,  DE 3507730 in view of Weese failed to show or suggest the wherein the supporting pile includes a detachable section supporting pile (4), a reinforced supporting pile (7) and a standard supporting pile (8), the detachable segmented supporting pile (4) is arranged at the preset detachable door opening (3) and it can be lengthened in the lengthwise direction by the tie bolt (5) and the connecting steel plate (6), the reinforced support pile .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL